Order entered August 20, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00563-CR

                               BILLY JOE CAMPBELL, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81619-2012

                                             ORDER
       The Court GRANTS court reporter LasTresta Ginyard’s August 18, 2014 motion for

extension of time to file the reporter’s record.

       We ORDER Ms. Ginyard to file the reporter’s record within FIFTEEN (15) DAYS

from the date of this order.


                                                        /s/   DAVID EVANS
                                                              JUSTICE